Luke, J.
The judgment of the judge of the superior court sustaining the certiorari in this case has the effect of granting a new trial; and this being the first grant of a new trial, and the evidence not having demanded the verdict, under repeated rulings of the Supreme Court and of this court the judgment of the judge of the superior court will not be set aside. See Shirley v. Swafford, 119 Ga. 43-4 (45 S. E. 722), and cases cited.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J.', concur.